DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed February 26, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 16, 18 – 28 and 31 were rejected under 35 U.S.C. 103 as being unpatentable over Baghdadli et al. (WO 2013/132062) in view of Kuzee et al. (US 2002/0082399). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 2, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that the Office admits that Baghdadli does not disclose a polysaccharide with an amino group and relies on Kuzee for such an alleged disclosure. Example 4 of Kuzee at best discloses a shampoo formulation using a cationic inulin that is prepared by reacting inulin with 3-chloro-2-hydroxypropyl-trimethylammonium chloride and the obtained compound is excluded from the scope of formula (I). Neither Kuzee nor Baghdadli teach or suggest each and every claim limitation and thus does not render the instant claims obvious.
These arguments are unpersuasive. Prior art is relevant for all that is taught, not just a single example that does not fall within the scope of the claims particularly when the claims are rejected over a combination of prior art references. The teachings of Kuzee et al. as to the general desirability of the addition of cationic fructan derivatives such as inulin to contain substituents R1, R2 and R3 bound to one or more anhydro fructan units and that .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants traverse the double patenting rejections on the grounds that the claims of US’931, US’402 and US’438 do not recite an oxidized amino modified polysaccharide represented by formula (I).
These arguments are unpersuasive. As set forth previously, while the claims of the patent or patent applications do not claim oxidized polysaccharides with amino groups, each rejection was made in view of the Kuzee et al. that renders obvious the addition of amine groups to the polysaccharide and additional components as required by the instant claims. Therefore the arguments are unpersuasive as the claims remain rejected over the claims of the patent or patent applications in view of Kuzee et al. and optionally Baghdadli et al.

Claims 15, 16, 18 – 28 and 31 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 10,085,931 in view of Kuzee et al. (US 2002/0082399) and optionally Baghdadli et al. (WO 2013/132062). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 2, 2020 and those set forth herein.

Claims 15, 16, 18 – 28 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 – 11 of U.S. Patent No. 10,857,087 in view of Kuzee et al. (US 2002/0082399) and optionally Baghdadli et al. (WO 2013/132062). 
Note that since the mailing of the previous Office Action on September 2, 2020, Application No. 15/021,402 issued as U.S. Patent No. 10,857,087 on December 8, 2020. Therefore the provisional nonstatutory double patenting rejection has been converted to a non-provision rejection that is MAINTAINED for the reasons of record set forth in the Office Action mailed September 2, 2020 and those set forth herein.

Claims 15, 16, 18 – 28 and 31 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 – 13 of U.S. Patent No. 10,772,819 in view of Kuzee et al. (US 2002/0082399) and optionally Baghdadli et al. (WO 2013/132062). 
Note that since the mailing of the previous Office Action on September 2, 2020, Application No. 15/021,438 issued as U.S. Patent No. 10,772,819 on September 15, 2020. Therefore the provisional nonstatutory double patenting rejection has been converted to a non-provision rejection that is MAINTAINED for the reasons of record set forth in the Office Action mailed September 2, 2020 and those set forth herein.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Nissa M Westerberg/Primary Examiner, Art Unit 1618